Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 14-15, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Batmaz et al. (US Publication 2019/0303567 A1).
Regarding claim 1, Batmaz discloses a vehicle (a vehicle, see paragraph 0020), comprising: 
a multi-master serial bus (CAN bus, see paragraphs 0017, 0024, abstract); 
a plurality of electronic control units connected to the bus and configured to communicate with each other through the bus (peripheral devices are connected to the CAN bus, and peripheral devices transmit and receive data packages via the CAN bus, see paragraphs 0024, 0029, Fig. 1); 
a transceiver connected to the bus and configured to monitor communication traffic on the bus to generate inputs (transceiver filter data packages received via the data interface and can include a firewall that is configured to filer the data packages based on the message ID, see paragraph 0025, Figs. 1 and 2); and 
an artificial neural network configured to generate, based on the inputs, a classification of anomaly for the communication traffic on the bus (a multistage anomaly detector employs neural networks to detect anomalies in data packages communicated on the data interface, see paragraphs 0005, 0017; the first stage anomaly detector generates deviation values for monitored data types that are used to generate contextual anomalies and the second stage anomaly detector determines if a contextual anomaly is a malicious anomaly or a genuine anomaly representing an actual operating condition  Both the first and second stages include at least one neural network, see paragraph 0032, Fig. 2); 
wherein the vehicle is configured to apply a security measure in response to the classification of anomaly for the communication traffic on the bus (the policy holder can take various actions according to policies in response to the probability of the malicious act, such as by performing a safety measure, see paragraph 0040).

Regarding claim 2, Batmaz discloses the vehicle of claim 1, wherein the bus includes a controller area network (CAN) bus (CAN bus, see paragraphs 0017, 0024, abstract); and the transceiver includes a controller area network (CAN) transceiver (transceiver, which includes a firewall, receives messages via the CAN bus, see paragraph 0031, Fig. 2).
Regarding claim 14, Batmaz discloses a method, comprising: 
monitoring, by a transceiver (a transceiver, see paragraph 0025) connected to a multi-master serial bus (coupled to the CAN bus, see paragraphs 0017, 0024, abstract, Fig. 1) of a vehicle (a vehicle, see paragraph 0020),
communication traffic among a plurality of electronic control units that are connected to the bus (peripheral devices are connected to the CAN bus, and peripheral devices transmit and receive data packages via the CAN bus, see paragraphs 0024, 0029, Fig. 1) on the vehicle (vehicle, see paragraph 0020);
generating inputs to artificial neurons (the firewall of the transceiver filters the CAN messages for delivery to the anomaly detector, and anomaly detector employs at least one neural network, see paragraphs 0005, 0032) based on the monitoring of the communication traffic (transceiver filter data packages received via the data interface and can include a firewall that is configured to filer the data packages based on the message ID, see paragraph 0025, Figs. 1 and 2);
providing the inputs to an artificial neural network (the firewall of the transceiver filters the CAN messages for delivery to the anomaly detector, and anomaly detector employs at least one neural network, see paragraphs 0005, 0032);
generating, by the artificial neural network and based on the inputs, a classification of anomaly for the communication traffic on the bus (a multistage anomaly detector employs neural networks to detect anomalies in data packages communicated on the data interface, see paragraphs 0005, 0017; the first stage anomaly detector generates deviation values for monitored data types that are used to generate contextual anomalies and the second stage anomaly detector determines if a contextual anomaly is a malicious anomaly or a genuine anomaly representing an actual operating condition  Both the first and second stages include at least one neural network, see paragraph 0032, Fig. 2); and
applying, by the vehicle, a security measure in response to the classification of anomaly for the communication traffic on the bus (the policy holder can take various actions according to policies in response to the probability of the malicious act, such as by performing a safety measure, see paragraph 0040).

Regarding claim 15, Batmaz discloses the method of claim 14, further comprising:
training, in the vehicle, the artificial neural network to recognize patterns in communication traffic on the bus using inputs to the artificial neural network generated during a time period in which communication traffic on the bus is predetermined to be normal (the predicted data values can be from a range or a set of values that a neural network has been trained to expect from a training data set during normal operation, see paragraph 0018).

Regarding claim 19, Batmaz discloses an apparatus, comprising:
a transceiver (transceiver, see paragraph 0025) configured to be connected to a multi-master serial bus (CAN bus, see paragraphs 0017, 0024, abstract) of a vehicle (a vehicle, see paragraph 0020) and configured to monitor communication traffic among electronic control units of the vehicle that are connected to the bus (peripheral devices are connected to the CAN bus, and peripheral devices transmit and receive data packages via the CAN bus, see paragraphs 0024, 0029, Fig. 1); and
a data storage device (multistage anomaly detector, see paragraph 0032) configured to store model data of an artificial neural network (the training and resulting models are loaded on the neural networks NNs before operating of the anomaly detector, see paragraph 0042), wherein in response to inputs to the artificial neural network generated based on the communication traffic among the electronic control units on the bus (transceiver filter data packages received via the data interface and can include a firewall that is configured to filer the data packages based on the message ID, see paragraph 0025, Figs. 1 and 2), the data storage device is configured to classify whether the communication traffic is abnormal (a multistage anomaly detector employs neural networks NNs to detect anomalies in data packages communicated on the data interface, see paragraphs 0005, 0017; the first stage anomaly detector generates deviation values for monitored data types that are used to generate contextual anomalies and the second stage anomaly detector determines if a contextual anomaly is a malicious anomaly or a genuine anomaly representing an actual operating condition  Both the first and second stages include at least one neural network, see paragraph 0032, Fig. 2);
wherein the apparatus is configured to communicate, to a computer system of the vehicle, a classification of anomaly (a multistage anomaly detector employs neural networks to detect anomalies in data packages communicated on the data interface, see paragraphs 0005, 0017; the first stage anomaly detector generates deviation values for monitored data types that are used to generate contextual anomalies and the second stage anomaly detector determines if a contextual anomaly is a malicious anomaly or a genuine anomaly representing an actual operating condition  Both the first and second stages include at least one neural network, see paragraph 0032, Fig. 2) to cause the vehicle to apply a security measure when the communication traffic is abnormal (the policy holder can take various actions according to policies in response to the probability of the malicious act, such as by performing a safety measure, see paragraph 0040).

Regarding claim 20, Batmaz discloses the apparatus of claim 19, wherein the inputs are indicative of size (length of the data type, see paragraph 0034, Fig. 4), frequency, source (message ID of the data type, see paragraph 0034, Fig. 4), or destination of the communication traffic on the bus, or any combination thereof. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Batmaz et al. (US Publication 2019/0303567 A1) in view of Buttolo et al. (US Publication 2007/0200671 A1).
Regarding claim 3, Batmaz discloses the vehicle of claim 2.
Batmaz may not explicitly show “the security measure includes disabling remote access to the vehicle.”
However, Buttolo, in the same field of endeavor, teaches “the security measure includes disabling remote access to the vehicle (If a response token sent in response to the transmitted token is incorrect, or if the time interval for the response to the proper token sent is too long, the process can disable remote usage of the vehicle attempting to be accessed, see paragraph 0053).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Batmaz to include “the security measure includes disabling remote access to the vehicle” as taught by Buttolo so that it would disable usage of the vehicle service attempting to be accessed (see paragraph 0053).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Batmaz et al. (US Publication 2019/0303567 A1) in view of Turunen et al. (WO 2018/121879 A1).
Regarding claim 4, Batmaz discloses the vehicle of claim 3, further comprising: 
an advanced driver assistance system (advanced driver assistance system, see abstract, paragraph 0020); 
Batmaz may not explicitly show “the security measure includes reducing an autonomous level of driving the vehicle by the advanced driver assistance system.”
However, Turunen, in the same field of endeavor, teaches “the security measure includes reducing an autonomous level of driving the vehicle by the advanced driver assistance system (see page 1, lines 22-35).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Batmaz to include “the security measure includes reducing an autonomous level of driving the vehicle by the advanced driver assistance system” as taught by Turunen so that it would allow returning full control to the driver in order to avoid dangerous and incorrect navigation instructions being provided to the vehicle (see page 1, lines 22-35).

Regarding claim 5, Batmaz discloses the vehicle of claim 3.
Batmaz may not explicitly show “the security measure includes transferring control of the vehicle to an occupant in the vehicle.”
However, Turunen, in the same field of endeavor, teaches “the security measure includes transferring control of the vehicle to an occupant in the vehicle (see page 1, lines 22-35, page 2, lines 1-8).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle of Batmaz to include “the security measure includes transferring control of the vehicle to an occupant in the vehicle” as taught by Turunen so that it would allow returning full control to the driver in order to avoid dangerous and incorrect navigation instructions being provided to the vehicle (see page 1, lines 22-35, page 2, lines 1-8).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batmaz et al. (US Publication 2019/0303567 A1) in view of Commons (US Patent 9,015,093 B1)
Regarding claim 16, Batmaz discloses the method of claim 15.
Batmaz may not explicitly show “the artificial neural network includes a spiking neural network.”
However, Commons, in the same field of endeavor, teaches “the artificial neural network includes a spiking neural network (see col. 10, lines 5-18).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Batmaz to include “the artificial neural network includes a spiking neural network” as taught by Commons so that it would use spiking neural network to explicitly take into account the timing of inputs in order to have an advantage of being able to process information in the time domain (see col. 10, lines 5-18).

Allowable Subject Matter
Claims 6-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 6, the vehicle of claim 3, further comprising: 
a control element configured to receive physical interaction from an occupant of the vehicle; 
wherein the security measure includes requiring control signals to be initiated
from the control element.

In claim 17, the method of claim 16.
the time period is selected based on remote access to the vehicle being disabled during the time period.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471